           Case 3:21-cr-00121-JD Document 9 Filed 04/12/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                        Case No. 21-cr-00105-VC-1
                 Plaintiff,
                                                   ORDER RE RELATED CASE NOTICE
          v.
                                                   Re: Dkt. No. 22
  ROBERT JESUS BLANCAS,
                 Defendant.



       The motion to relate cases 21-cr-00105-VC, USA v. Robert Blancas, and 21-cr-00121-JD,

USA v. Jessie Rush, et al., is denied. At Thursday’s status conference in case no. 21-cr-00105-

VC, the parties should be prepared to discuss whether the case should be stayed while case no.

21-cr-00121-JD is pending.



       IT IS SO ORDERED.
Dated: April 12, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
